DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-4 and 9 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Matsuura et al., (hereinafter Matsuura), U.S. Patent Application Publication 2014/0132383, in view of Takakiyo, Japanese. Patent JP2016004814A.
Regarding Claim 1, Matsuura teaches, a coil component (Fig. 7) comprising: 
a body (211) made of a composite material (212) containing a resin material (“resin” [0026]) and metal powder (11) (“metal grains” [0025]), 
the body having an outer surface including a contact area (contact area of external terminals 214, 215), and particles of the metal powder (11) in the contact area are exposed (at least Fig. 2 discloses bonded (21) metal grains exposed, “the magnetic material 1 is fractured or otherwise its cross section is exposed” [0038]) from the resin material and in contact with each other (bonds 21, [0025]); 
a coil conductor (213) provided in the body and having an end portion (213a, 213b) exposed from the body; and 
a metal film (214, 215) provided on the outer surface of the body in contact with the contact area (contact area of external terminals 214, 215) and electrically connected to the coil conductor (213).  (Matsuura: Figs. 1, 2, 6 and 7, para. [0025], [0026], [0038], [0062], [0067]).
Matsuura does not explicitly teach, wherein a percentage of contact of the particles of the metal powder in the body per unit cross- section area is lower than a percentage of contact of the particles of the metal powder in the contact area on the outer surface of the body per unit cross-section area.
However, Takakiyo teaches (Fig. 3), wherein a percentage of contact of the particles (30) of the metal powder in the body (2) per unit cross-section area is lower than a percentage of contact of the particles of the metal powder in the contact area on the outer surface (“on the surface of the core 2…the metal particles 30 after polishing are connected to each other by 30a” [0025] teaches a lower contact percentage in the body versus the outer surface) of the body per unit cross-section area.  (Takakiyo: Figs. 1 and 3, para. [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the component body of Matsuura to include the lower contact percentage in the body versus the outer surface of Takakiyo, the motivation being that “it is not necessary to apply a metal powder such as Ag and glass frit and heat-treat (fire) to form a base electrode” [0027].  (Takakiyo: Fig. 3, para. [0027]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Matsuura in view of Takakiyo further teaches, wherein the particles are bonded to each other through melting (Matsuura: claim 2 is taught by “to generate bonds 21 that interconnect metal grains 11 include, for example, using material grains having less oxide film on them, adjusting the temperature and partial oxygen pressure as described later during the heat treatment” [0043]).  (Matsuura: Figs. 1, 2, 6 and 7, para. [0043], [0067]).
Regarding Claim 3, the combination of Matsuura in view of Takakiyo further teaches, wherein: 
the outer surface of the body (Matsuura: 211) has an end face (Matsuura: not labeled, left and right distal vertical surfaces of body 211, Fig. 7) and a side face (Matsuura: not labeled, a top side face of body 211, Fig. 7) adjacent to the end face, 
the contact area (Matsuura: the contact area of external terminals 214, 215) is provided on the end face and part of the side face, and 
the metal film (Matsuura: 214, 215) is continuously provided on the end face and part of the side face.  (Matsuura: Figs. 1, 2, 6 and 7, para. [0062]).
Regarding Claim 9, the combination of Matsuura in view of Takakiyo further teaches, wherein: 
wherein a sphericity of the particles (Matsuura: 30) of the metal powder in the body (Matsuura: 2) is greater than a sphericity of the particles of the metal powder in the contact area on the outer surface (Matsuura: “on the surface of the core 2…the metal particles 30 after polishing are connected to each other by 30a” [0025] teaches a greater sphericity in the body versus the outer surface, see Fig. 3B) of the body.  (Takakiyo: Figs. 1 and 3, para. [0025]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Takakiyo, as applied to claim 3, and further in view of Ida, U.S. Patent Application Publication 2017/0084385.
Regarding Claim 4, the combination of Matsuura in view of Takakiyo teaches (Matsuura: Fig. 2), a component body 211 with external terminals 214, 215. (Matsuura: Figs. 1-2, para. [0024]).
The combination of Matsuura in view of Takakiyo does not explicitly teach, further comprising: an insulating film that covers a portion of the metal film, which is positioned on the end face.
However, Ida teaches (Fig. 2), further comprising: an insulating film (60, mislabeled 40 in Fig. 2) that covers a portion of the metal film (50), which is positioned on the end face.  (Ida: Figs. 1 and 2, para. [0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the component body of the combination of Matsuura in view of Takakiyo to include the insulating resin of Ida, the motivation being that “it is possible to allow a surface-mount inductor with a conventional five-sided electrode structure to be produced as a lower-surface electrode structure in a simple way” [0010].  (Ida: Fig. 2, para. [0010]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
6/13/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837